Supplement Dated February 9, 2012 To The Prospectus Dated February 1, 2012 Curian Variable Series Trust Effective February 1, 2012, in the prospectus for the Curian Guidance – Maximize Income Fund (page 84), Curian Guidance – Balanced Income Fund (page 87), Curian Guidance – Rising Income Fund (page 90), and Curian Guidance – Moderate Growth Fund (93), in the section entitled “Principal Investment Strategies,” please delete the table entitled “JNL Series Trust” in its entirety and replace it with the following: JNL Series Trust Underlying Fund Asset Class JNL/AQR Managed Futures Strategy Fund Managed Futures JNL/BlackRock Commodity Securities Fund Commodities JNL/BlackRock Global Allocation Fund Asset Allocation JNL/Brookfield Global Infrastructure Fund Global Infrastructure JNL/Franklin Templeton Global Multisector Bond Fund Global Bond JNL/Franklin Templeton International Small Cap Growth Fund International Small Cap JNL/Franklin Templeton Small Cap Value Fund Small Cap Value JNL/Goldman Sachs Emerging Markets Debt Fund Emerging Markets Debt JNL/Invesco Global Real Estate Fund Specialty – Real Estate JNL/Invesco International Growth Fund International Equity JNL/Invesco Small Cap Growth Fund Small Cap Growth JNL/Ivy Asset Strategy Fund Asset Allocation JNL/JPMorgan MidCap Growth Fund Mid Cap Growth JNL/Lazard Emerging Markets Fund Emerging Markets Equity JNL/Mellon Capital Management Global Alpha Fund Absolute Return JNL/PIMCO Real Return Fund Treasury Inflation Protected (TIPs) JNL/PPM America Floating Rate Income Fund Floating Rate Bond JNL/PPM America High Yield Bond Fund High Yield JNL/PPM America Mid Cap Value Fund Mid Cap Value JNL/Red Rocks Listed Private Equity Fund Growth and Income JNL/T. Rowe Price Established Growth Fund Large Cap Growth JNL/T. Rowe Price Value Fund Large Cap Value JNL/WMC Money Market Fund Money Market This Supplement is dated February 9, 2012.
